COBB, Chief Judge.
Under section 402.305(1)(a), Florida Statutes (1985), the legislature provided for minimum screening standards in child care facilities that preclude from employment any personnel who previously committed certain enumerated crimes, whether in Florida or elsewhere. This section provides that H.R.S. may grant an exemption from disqualification for rehabilitated mis-demeanants, implicitly denying to felons the opportunity for employment based upon a showing of rehabilitation. The issue presented for appeal in this case is whether this classification (between felons *49and misdemeanants) is arbitrary and unreasonable, and thus violative of due process. We conclude that it is not.
AFFIRMED.
ORFINGER and SHARP, JJ., concur.